Name: Commission Implementing Decision (EU) 2015/569 of 7 April 2015 amending the Annexes toÃ Implementing Decision 2011/630/EU as regards the equivalence between officially tuberculosis-free bovine herds in Member States and in New Zealand and the information inÃ the model animal health certificate on the quantity of semen (notified under document C(2015) 2187) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: means of agricultural production;  tariff policy;  agricultural policy;  Asia and Oceania;  agricultural activity;  trade
 Date Published: 2015-04-09

 9.4.2015 EN Official Journal of the European Union L 93/72 COMMISSION IMPLEMENTING DECISION (EU) 2015/569 of 7 April 2015 amending the Annexes to Implementing Decision 2011/630/EU as regards the equivalence between officially tuberculosis-free bovine herds in Member States and in New Zealand and the information in the model animal health certificate on the quantity of semen (notified under document C(2015) 2187) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the bovine species (1), and in particular Article 8(1), the first subparagraph of Article 10(2), Article 10(3) and Article 11(2) thereof, Whereas: (1) Annex I to Commission Implementing Decision 2011/630/EU (2) sets out a list of third countries or parts thereof from which Member States are to authorise imports of semen of domestic animals of the bovine species (semen). New Zealand is included in that list. In addition, in Section A of Part 1 of Annex II to that Implementing Decision the model animal health certificate for imports into and transits through the Union of semen dispatched from the semen collection centre where the semen was collected is set out. (2) Council Directive 64/432/EEC (3) lays down rules for intra-Union trade in bovine animals and provides for the monitoring and eradication programmes for certain diseases affecting those animals, including tuberculosis. New Zealand has requested for the recognition of its bovine tuberculosis control programme as being equivalent to the monitoring and eradication programmes for bovine tuberculosis that are implemented by the Member States in accordance with the conditions set out in Annex A.I to Directive 64/432/EEC. The information provided by New Zealand on its bovine tuberculosis control programme demonstrates that the bovine tuberculosis status of a bovine herd classified as C2, under the National Pest Management Strategy for bovine tuberculosis of New Zealand, is equivalent to the bovine tuberculosis status of a bovine herd that is recognised in a Member State as being an officially tuberculosis-free bovine herd in accordance with the conditions set out in Annex A.I to Directive 64/432/EEC. (3) Therefore, the list of third countries or parts thereof from which Member States are to authorise imports of semen set out in Annex I and the model animal health certificate set out in Section A of Part 1 of Annex II to Implementing Decision 2011/630/EU should be amended in order to reflect the special conditions by which the Union recognises the equivalence of the classification of bovine herds as C2 within the framework of the bovine tuberculosis control programme implemented in New Zealand with the conditions set out in Annex A.I to Directive 64/432/EEC for a bovine herd in a Member State recognised as being an officially tuberculosis-free bovine herd. (4) To further reduce administrative burdens for the centre veterinarian and for the official veterinarian, it is appropriate to remove information on the total quantity of the straws of semen in the consignment from point I.28. of the model animal health certificate set out in Section A of Part 1 of Annex II to Implementing Decision 2011/630/EU as this information is already stated in point I.20. of that model animal health certificate. (5) In addition, it is necessary to insert in the table in point I.28. of the model animal health certificate set out in Section A of Part 1 of Annex II to Implementing Decision 2011/630/EU a column where information can be specified as regards the quantity of straws of semen collected on a particular date from an identified donor bull complying with particular conditions for bluetongue and epizootic haemorrhagic disease. (6) Annexes I and II to Implementing Decision 2011/630/EU should therefore be amended accordingly. (7) To avoid any disruption of imports into the Union of consignments of semen of domestic animals of the bovine species, the use of animal health certificates issued in accordance with Section A of Part 1 of Annex II to Implementing Decision 2011/630/EU in their version before the entry into force of this Decision should be authorised during a transitional period subject to certain conditions. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annexes to Implementing Decision 2011/630/EU are amended in accordance with the Annex to this Decision. Article 2 For a transitional period until 30 June 2015, consignments of semen of domestic animals of the bovine species accompanied by the appropriate animal health certificate issued no later than 1 June 2015 in accordance with the model animal health certificate set out in Section A of Part 1 of Annex II to Implementing Decision 2011/630/EU in its version before the entry into force of this Decision, may continue to be introduced into the Union. Article 3 This Decision is addressed to the Member States. Done at Brussels, 7 April 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 194, 22.7.1988, p. 10. (2) Commission Implementing Decision 2011/630/EU of 20 September 2011 on imports into the Union of semen of domestic animals of the bovine species (OJ L 247, 24.9.2011, p. 32). (3) Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (OJ 121, 29.7.1964, p. 1977/64). ANNEX The Annexes to Implementing Decision 2011/630/EU are amended as follows: (1) Annex I is replaced by the following: ANNEX I List of third countries or parts thereof from which Member States are to authorise imports of semen of domestic animals of the bovine species ISO Code Name of the third country Remarks Description of the territory (if appropriate) Additional guarantees AU Australia The additional guarantees concerning testing set out in points II.5.4.1 and/or II.5.4.2 of the model animal health certificate in Section A of Part 1 of Annex II are compulsory. CA Canada (1) Territory described as CA-1 in Part 1 of Annex I to Regulation (EU) No 206/2010. CH Switzerland (2) CL Chile GL Greenland IS Iceland NZ New Zealand (3) PM Saint Pierre and Miquelon US United States The additional guarantees concerning testing set out in points II.5.4.1 and/or II.5.4.2 of the model animal health certificate in Section A of Part 1 of Annex II are compulsory. (2) In Part 1 of Annex II, Section A is replaced by the following: SECTION A Model 1  Animal health certificate applicable to imports into and transits through the Union of semen of domestic animals of the bovine species collected, processed and stored in accordance with Council Directive 88/407/EEC, dispatched from a semen collection centre where the semen was collected. (1) The model certificate to be used for imports from Canada is set out in Commission Decision 2005/290/EC of 4 April 2005 on simplified certificates for the importation of bovine semen and fresh pig meat from Canada and amending Decision 2004/639/EC (only for the semen collected in Canada) laid down in accordance with the Agreement between the European Community and the Government of Canada on sanitary measures to protect public and animal health in respect of trade in live animals and animal products, as approved by Council Decision 1999/201/EC. (2) The model certificates to be used for imports from Switzerland are set out in Annex D to Council Directive 88/407/EEC, with the adaptations set out in point 4 of Chapter VII(B) of Appendix 2 of Annex 11 to the Agreement between the European Community and the Swiss Confederation on trade in agricultural products as approved by Decision 2002/309/EC, Euratom of the Council, and of the Commission as regards the Agreement on Scientific and Technological Cooperation of 4 April 2002 on the conclusion of seven Agreements with the Swiss Confederation. (3) For the purposes of imports into the Union of semen of domestic animals of the bovine species, the bovine tuberculosis status of a bovine herd classified as C2 , under the National Pest Management Strategy for bovine tuberculosis of New Zealand, is equivalent to the bovine tuberculosis status of a bovine herd that is recognised in a Member State as being an officially tuberculosis-free bovine herd  in accordance with the conditions laid down in paragraphs 1 and 2 of Annex A.I to Directive 64/432/EEC.